Title: To Thomas Jefferson from John Garland Jefferson, 17 January 1801
From: Jefferson, John Garland
To: Jefferson, Thomas



My dear Sir,
Amelia Jany. 17th. 1801

It is with pleasure that I resume my pen to write to you after a silence of some years. It has not been from a want of respect, or from the smallest diminution of that affectionate regard I have ever had for you that I have thus long been silent. There are but few circumstances that coud have restrained me till this period, but a conviction that nothing which I coud communicate on my part was of sufficient consequence to render it fit that I shoud divert your attention from more serious, and important subjects. A matter of business is now added to the strong inclination which I exclusively felt to write to you. I have for some time thought that the vicinity of Lynchburg was in many respects a more desireable situation than my present place of residence, and I was informed last fall when in that quarter, that you had a tract of land in the neighbourhood which you had some time before offered for sale. If you are still inclined to dispose of it, and I shoud like it on examination, I woud become the purchaser if we coud agree on the terms. Let me beg of you my dear Sir to deal with me as you woud with a stranger. I have too strong a sense of the many obligations I am under, to wish the number to be increased by any thing like a pecuniary sacrafice. I feel already a stronger sense of gratitude towards you than if you were in reality my father. The one is actuated by the mere benevolence of his nature, the other by those impressive and indelible sensations which bind the father to the son.  The result of the late elections has filled the minds of the people here with sincere and heart-felt joy. I have heard some of your best friends express surprise, at a vote which you are said lately to have given. It is reported that a bankrupt soninlaw of Mr. Adams was nominated as stamp master general, and that the senate being equally divided you gave a casting vote in his favor. This has been a topic of much conversation. You will not I trust consider me guilty of impertinence in having informed you of this rumor. You must be convinced of my high esteem, and friendship for you, and that this is the only motive which actuates me. I am persuaded also that you are too much of a republican in principle, to dislike to hear at any time the opinions or wishes of the people, either directly or indirectly. I have been insensibly led to say much more than I at first intended, I will now therefore conclude, and hope that you will believe what I have always declared, and shall be proud to acknowledge, that I am with sentiments of grateful esteem, Your most obliged and devoted kinsman

Jno G: Jefferson

